            Case 2:19-cv-00051-JAD-VCF Document 40 Filed 08/25/21 Page 1 of 2


1

2

3

4

5                                    UNITED STATES DISTRICT COURT

6                                           DISTRICT OF NEVADA
7                                                       ***

8
      David Levoyd Reed,                                    Case No. 2:19-cv-00051-JAD-VCF
9                           Plaintiff,                      ORDER
10
      vs.

11    State of Nevada, et al.,

12
                             Defendants.

13

14
            Judge Dorsey recently ordered that this case will proceed against the only remaining defendants,
15
     identified only as Hill and Baker. (ECF No. 38). The plaintiff filed his first amended complaint on
16
     December 13, 2019. (ECF No. 10). The plaintiff received notice that service must be perfected within 90
17

18   days of my September 15, 2020 order pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 24 at

19   2). While the plaintiff filed a proposed summons for Jane Doe Nos. 1 and 2 (ECF No. 30), the plaintiff

20   has not filed a proof of service of the summons and complaint for defendants Hill and Baker within the

21   90-day time for effecting service of the summons and complaint per Rule 4(m). Judge Dorsey referred
22   this matter to me, “for further order with respect to service for the remaining defendants [Hill and
23
     Baker].”
24
            ACCORDINGLY,
25
            IT IS ORDERED that plaintiff has until Thursday, September 23, 2021 to either (1) file proof of
            Case 2:19-cv-00051-JAD-VCF Document 40 Filed 08/25/21 Page 2 of 2




     service with the clerk regarding defendants Hill and Baker or (2) show good cause regarding why
1
     service has not been completed. Failure to do so could result in dismissal.
2

3                                                     NOTICE

4           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

5    recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk

6    of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
7    may determine that an appeal has been waived due to the failure to file objections within the specified
8
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
9
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
10
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
11
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
12
     Dist., 708 F.2d 452, 454 (9th Cir. 1983). Pursuant to LR IA 3-1, plaintiffs must immediately file written
13
     notification with the court of any change of address. The notification must include proof of service upon
14

15
     each opposing party’s attorney, or upon the opposing party if the party is unrepresented by counsel.

16   Failure to comply with this rule may result in dismissal of the action.

17          IT IS SO ORDERED.

18          DATED this 25th day of August 2021.

19                                                                _________________________
                                                                  CAM FERENBACH
20
                                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

                                                          2
